Citation Nr: 0523139	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-05 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder, currently rated 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1968.  He is a veteran of the Vietnam War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an 
increased evaluation greater than 50 percent for his service-
connected post-traumatic stress disorder (PTSD).

In September 2004, the Board remanded the case for additional 
evidentiary and procedural development.  After this 
development was completed, the RO reviewed the evidence and 
assigned a 70 percent evaluation for PTSD.  The case was 
returned to the Board and the veteran now continues his 
appeal.

The psychiatric opinion presented in the report of a February 
2005 VA examination raises the issue of the veteran's 
entitlement to a total rating for individual unemployability 
due to his service-connected disability.  As this issue has 
not been adjudicated, it is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's PTSD is manifested by anxiety, depression, 
hypervigilance, memory flashbacks and intrusive thoughts, 
sleeping problems, anger control problems, and impaired 
memory and concentration, which produce severe occupational 
and social impairment due to difficulty in adapting to 
stressful circumstances in work or work-like settings and an 
inability to establish and maintain effective relationships.




CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, the RO 
has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in April 2005, 
in which it provided the veteran with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  A review of the claims file also shows that 
VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His records of VA treatment for 
PTSD for the period from 1999 to 2005 have been obtained and 
associated with the claims file.  He has also been provided 
with a VA psychiatric examination in February 2005 that 
addresses the current severity of his PTSD.  Finally, he has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of the VCAA.  38 U.S.C.A. §§ 5103, 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Separate diagnostic codes identify the various 
disabilities.  In considering the severity of a disability it 
is essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's testimony before the Board in May 2004 shows, 
in pertinent part, that he reportedly last worked in 1999 as 
a night porter at a supermarket but could not maintain his 
employment due to PTSD-related problems with concentrating on 
his work and having arguments with his co-workers.  He 
related a history of problems maintaining employment and 
having personal relationships with his ex-spouse ever since 
his return from Vietnam.  He testified that he experienced 
intrusive thoughts, racing thoughts, hypervigilance, anxiety, 
memory flashbacks, and impaired sleep due to recurring 
nightmares of traumatic events that he experienced during 
military service.  He also reported having problems with his 
temper and with controlling his anger.  He indicated that he 
received regular psychiatric counseling and prescriptions of 
psychotropic medication to help him control his PTSD 
symptoms.  He stated that he actively avoided stimuli that 
would trigger distressing memories of his traumatic 
experiences in Vietnam, but that he would still have memory 
flashbacks that could be brought about by neutral stimuli 
like falling rain, which reminded him of monsoons in 
Southeast Asia, and his perception of the scent of Asian 
persons who sat or stood in close proximity to him.  He 
reported that he desired to isolate himself as much as was 
practically possible from other people and did not have a 
true social life outside of his immediate family and a very 
small number of friends.  He disliked being around people and 
did not trust others.  

VA outpatient psychiatric treatment reports dated 2002 to 
2005 show that the veteran received counseling and 
pharmacotherapy for PTSD with related depression, occasional 
passive suicidal ideation, but with no intent to commit 
suicide for the sake of his two daughters, and feelings of 
anger and violent thoughts that were not directed to any 
specific persons. 

The report of a February 2005 VA psychiatric examination 
shows that the veteran's primary complaints as they pertained 
to PTSD included depression, nightmares with significant 
sleep problems, difficulty interacting effectively with other 
people, social isolation, depression, anxiety, 
hypervigilance, mistrustfulness towards others, problems with 
controlling his anger, and estrangement from his immediate 
family.  It was noted that the veteran experienced difficulty 
maintaining employment due to these symptoms.  On mental 
status examination, he did not display good eye contact and 
was in a very anxious mood, with much hand-wringing and 
fidgeting.  Although he noted that he experienced homicidal 
and suicidal ideation in the past, he was not having such 
ideations at the time of the examination.  The examiner found 
that the veteran experienced significant memory loss which 
caused him to forget to pay his bills and keep his 
appointments.  Although he managed his own finances, his 
mother and girlfriend reportedly helped remind him to 
maintain his scheduled payments and appointments.  His 
disturbed sleep caused him to be in a nearly constant state 
of fatigue which, in turn, interfered with his daytime 
activities.  The examiner stated that the veteran had 
significant depression and anxiety related to PTSD.  He was 
able to maintain his personal hygiene and other activities of 
daily living.  He was oriented as to person, place, and time, 
and there was no evidence of any hallucinations or impairment 
of his thought processes or communication abilities.  During 
the interview, his rate and flow of speech was normal, 
relevant, and logical.  He did not demonstrate or describe 
having panic attacks and also did not describe having 
impaired impulse control in the recent past.  The diagnosis 
was chronic PTSD of moderate severity and his Global 
Assessment of Functioning (GAF) score was 45, indicating 
serious psychiatric symptoms or serious impairment in social 
and occupational functioning.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The examiner 
stated that the veteran was unable to work and experienced 
significant difficulty interacting effectively with other 
people because of his PTSD.

The veteran's service-connected PTSD is presently rated 70 
percent disabling.  The pertinent criteria for rating the 
veteran's PTSD are contained in 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  It provides for a 70 percent evaluation when 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; inability to establish and maintain effective 
relationships.  Id. 

A 100 percent rating is warranted for PTSD when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; disorientation to time and place, memory loss for 
names of close relatives, own occupation, or own name.  Id. 

The records show that the veteran's service-connected PTSD is 
predominantly manifested by anxiety, depression, 
hypervigilance, memory flashbacks and intrusive thoughts 
about his traumatic combat experiences in service, sleeping 
problems, anger control problems, and impaired memory and 
concentration.  His GAF score on examination in February 2005 
was 45, indicating serious psychiatric symptoms or serious 
impairment in social and occupational functioning.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  These symptoms result in fatigue, social isolation, 
an inability to interact in an effective and productive 
manner with other people, an inability to effectively adapt 
to stressful situations at work, and an inability to maintain 
gainful employment.  Although he was able to manage his own 
finances, he was assisted in these endeavors by his mother 
and significant other because his memory problems adversely 
affected his ability to pay his debts on time and adhere to 
scheduled appointments.  This constellation of symptomatology 
is consistent with the criteria for a 70 percent evaluation, 
which contemplates occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to depression that affects 
his ability to function appropriately or effectively; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and an inability to establish 
and maintain effective relationships. 

The objective evidence does not demonstrate that the 
veteran's psychiatric disability is manifested by gross 
impairment of his thought processes or communication 
abilities; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living, including maintenance of minimal personal hygiene; 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name, as contemplated 
in the criteria for a 100 percent evaluation.  He did not 
show a persistent suicidal or homicidal ideation, have 
impaired impulse control, and he was able to attend to his 
own personal hygiene and other activities of daily living.  
He was oriented as to person, place, and time, with no 
evidence of any hallucinations or impairment of his thought 
processes or communication abilities.  


In view of the aforementioned objective findings, the Board 
concludes that the veteran's level of social and occupational 
impairment due to PTSD does not warrant the assignment of a 
100 percent evaluation.  Accordingly, a rating in excess of 
70 percent for the veteran's service-connected psychiatric 
disorder is not warranted.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased evaluation greater than 70 percent for PTSD is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


